Citation Nr: 1727855	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg disorder (claimed as a left hip and left thigh condition).

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder (PTSD)).

3.  Entitlement to an initial compensable evaluation for scar of the left posterior thigh.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 1976 and was discharged Under Honorable Conditions.

These matters come before the Board of Veterans Appeals (Board) on appeal from May 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The May 2009 rating decision denied entitlement to service connection for the left leg disorder and granted an initial, non-compensable award for the Veteran's scar on his left posterior thigh.  The March 2010 rating decision denied entitlement to service connection for PTSD.  Respectively in July 2009 and July 2010, the Veteran filed notices of disagreement (NODs) with the denials of service connection and with the initial evaluation for his scar.  He was subsequently furnished statements of the case (SOC) in May 2011, and perfected his appeals with the timely filing of substantive appeals (VA Form 9) in May 2011.  

On his May 2011 VA Form 9, the Veteran requested a Travel Board hearing.  The hearing was originally scheduled for October 2016, and rescheduled twice more for February 2017 and May 2017.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran was determined to be a no-show for these appearances.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the issue of entitlement to a TDIU was raised in conjunction with the Veteran's scar disability.  See July 2009 VA Form 21-4138 ("Scar of the posterior left thigh (claimed as left leg injury) which was granted at 0 percent service connected disabled this condition should have been rated at a higher rate I have chronic pain while walking or standing which caused my [sic] to be layed [sic] off of my job.")  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

The Board has recharacterized the issue of entitlement to PTSD to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of entitlement to service connection for PTSD, entitlement to an initial compensable rating for left posterior thigh scar, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a left leg disorder that had its onset in service or that it is otherwise associated with service.


CONCLUSION OF LAW

Service connection for a left leg disorder is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board vehemently stresses that the instant decision is the product of a thorough and meticulous review of the Veteran's entire record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

VCAA

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2016)).  

With respect to the claimed entitlement to service connection for a left leg disorder, the Veteran has not raised any argument with respect to any issue of notice or assistance.  Moreover, adequate notice was provided in correspondence dated May 2008.  Regarding the duty to assist, an attempt to satisfy the Veteran's hearing request was diligently pursued by way of three rescheduled appearances, and the Veteran was afforded a VA medical examination for the claimed disorder in February 2009 that involved a review of the claims file, and a thorough examination of the Veteran, supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

For the foregoing reasons, the Board finds that the VA's duties to notify and assist in the development of the claim is complete, and no further actions are necessary to fulfill the obligations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Left Leg Disorder

The Veteran has asserted that he experiences pain, numbness and tingling in his left leg, stemming from an in-service splinter injury with subsequent surgical removal and hospitalization.  See February 2009 VA examination 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  The Board notes that the evidence of record does not demonstrate, nor has the Veteran alleged, the existence of any chronic disease with regard to his left leg.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

As noted above, the Veteran has asserted he suffers from a left leg disorder manifested mainly by pain, with numbness and tingling reported at his VA examination.  See February 2009 VA examination; see also August 2010 VA Form 21-0781 ("My leg hurt all of the time...my thigh hurting me all of time [sic").  Complaints, however, are not enough to establish service connection.  See February 2009 VA examination ("[a]ccording to CPRS records he has never been treated for a hip or thigh condition").  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he had a diagnosis of a current left leg disorder, to include his hip or thigh.  The Board finds it significant that the February 2009 VA examination report contains no diagnosis of any left leg disorder, which further supports the finding that a current left hip or thigh disability does not presently exist in this case.  The February 2009 VA examiner relied on a complete and thorough review of the Veteran's record, including the Veteran's lay statements and the June 1975 service treatment record reflecting his splinter injury.  The February 2009 report was the product of a very thorough interview and examination of the Veteran and review of all of the evidence pertinent to the Veteran's account of his experiences during service.  The February 2009 VA examiner concluded that the Veteran did not have a current left leg disability, noting the Veteran's subjective complaints of pain were not reflected in the "normal" femur and hip x-rays that were taken..

The Board has also considered the Veteran's lay statements.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the February 2009 VA examiner who performed a thorough review and examination of the Veteran and concluded that it was less likely than not that a left thigh splinter can cause injury thirty-four years after the incident.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has any current left leg diagnosis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The lay statements of the Veteran were considered, but are found to be less probative than the February 2009 VA examination report.  

Medical records within the claims file contain no diagnosis of any left leg disorder, only complaints of pain and discomfort.  Nor does the Veteran report receiving any post-service treatment for his left leg, only the complaints of pain, which alone, cannot serve as a basis for service connection.  See Sanchez-Benitez, 13 Vet. App. at 285.  Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding of a current disability of a left leg disorder.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a diagnosis).  Therefore, the claim for service connection for a left leg disorder fails on the basis that all three elements for a showing under 38 C.F.R. § 3.304(f) have not been met.  Accordingly, service connection for a left leg disorder is denied.


ORDER

Service connection for a left leg disorder is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

PTSD

The Veteran has reported several in-service stressors that he contends caused his acquired psychiatric disorders.  The Veteran reported that he witnessed the deaths of multiple fellow Marines during an exercise, and that two of the service members were his "best friends."  See July 2010 VA Form 21-0781.  The Veteran also indicated that his father and mother "were both sick at time [he] was overseas."  Id.  In addition, the Veteran reported that his wife left him following his return from overseas due to spousal abuse brought about by military-related stress.  Id.  
Post-service VA treatment records show multiple psychiatric diagnoses, including PTSD and anxiety NOS.  See December 2008 Psychiatry note.  On several occasions, the Veteran's psychiatric conditions have been linked to the Veteran's in-service experiences.  See i.e. Id. ("enjoys war movies but they do increase his anxiety"); July 2009 Psychiatry note ("[sister] reports pt's problems began post VN. He became very paranoid carrying guns...would frequently shoot at buildings.").

The Board notes that, to date, the Veteran has never been afforded a VA psychiatric examination and medical opinion for this claim.  As detailed above, the claims file contains lay and medical evidence of a current disorder, and an indication that the disorder may be related to service.  The Board thus finds that the Veteran's reported in-service stressors and diagnoses indicating a relationship to service is enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders.

The Board further notes that the Veteran's reports of witnessing combat related death pertain to general fear of hostile military or terrorist activity.  VA regulations governing service connection for PTSD provide that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  As such, the more lenient evidentiary standard might be applicable to this case.  However, while the Veteran's DD 214s indicates that the Veteran had at least one year of foreign or sea service as a rifleman MOS, to date, the complete service personnel records are not of record.  Thus, the Board is unable to ascertain the extent of the Veteran's foreign service (i.e., whether he experienced any direct combat, or fear of hostile military or terrorist activity) to support a diagnosis of PTSD.  Therefore, a remand to obtain all outstanding service personnel records is required.
Additionally, the Board notes that it does not appear that the RO contacted the U. S. Army & Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed in-service stressors.  According to a memorandum dated in December 2009, the RO determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the JSRRC.  Subsequent to that memorandum, the Veteran submitted more specific information regarding his claimed in-service stressors, including the name of the ship he was assigned to and his company.  If adequate information is obtained from the Veteran's personnel records, further efforts should be made to verify his claimed stressors, including submission to the JSRRC. 

Increased Rating & TDIU

The Veteran last was afforded a VA examination for his scar in February 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the last examination is not unduly remote, the Veteran has asserted that his disability has worsened since the last examination.  Specifically, the Veteran described his scar pain as "progressively worse" during his last VA examination over eight years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to July 2009. 

As there may have been changes in the Veteran's condition, the Board finds that a new examination is needed to evaluate fully and fairly the Veteran's increased rating claim for his scar.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377   (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With respect to the TDIU claim, the Board finds that the issue should be formally considered by the RO in the first instance.  Therefore, the Veteran is entitled to formal VCAA notice of the requirements for a TDIU claim and should be provided with such notice on remand.  The Veteran should also be asked to complete VA Form 21-8940.  Moreover, the issue is inextricably intertwined with the increased evaluation issue being remanded, and thus, may not be addressed at the present juncture.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); See also July 2010 VA Form 21-0781 ("my thigh hurting all the time tell my boss man let me go from work [sic]").  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate all VAMC medical treat records subsequent to July 2009.  All responses received must be associated with the electronic claims file.  

2.  Obtain and associate with the electronic claims file the Veteran's complete service personnel records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159 (e).

3.  Request from the Veteran additional information and evidence relevant to his service connection claim for an acquired psychiatric disorder, to include PTSD and anxiety, not otherwise specified (NOS).  He should again be asked to provide as much information as possible regarding his claimed stressors, particularly specific dates, full names of the people involved, and places. 

Should the Veteran provide sufficient information regarding his claimed stressors, request that the JSRRC provide any available information which might corroborate the Veteran's alleged in-service stressors.  Forward a copy of the Veteran's DD Form 214, together with any new stressor information that has been obtained, to the JSRRC for an attempt at stressor verification.  The JSRRC should be asked to provide any additional information that might corroborate any of the Veteran's alleged stressors.

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record. 

If a diagnosis of PTSD is appropriate, the examiner should state whether: (1) each claimed stressor was sufficient to produce PTSD based on a "fear of hostile military or terrorist activity" during service; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3).  In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of witnessing the deaths and injuries of fellow service members during live fire exercises and his inability to care for his sick parents while overseas.

With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include anxiety NOS), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, was caused by, or is otherwise related to, the Veteran's military service.

In rendering the requested opinions, the examiner should consider all relevant treatment records and statements of record pertaining to psychiatric problems over the years, to include VA treatment records discussing the Veteran's psychiatric disorders.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the study of this case.

5.  Afford the Veteran a VA examination to determine the current severity of his scar of the left posterior thigh.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

6.  The RO should issue the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him of what is needed to substantiate a claim for a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).
Thereafter, adjudicate the Veteran's TDIU claim, to include consideration of the Veteran's statements in support.  

7.  After completion of the above, the RO must readjudicate the claim.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


